Citation Nr: 0924013	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous disorder, 
to include anxiety, major depressive disorder, and PTSD.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
lumbosacral strain.  

3.  Entitlement to service connection for bilateral hearing 
loss.  

4.  Entitlement to service connection for impotence.  

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for chronic residuals 
of bilateral pes planus.  




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
December 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of March 2004 and March 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia.  

A Travel Board hearing was held before the undersigned 
Veterans Law Judge in March 2008.  A copy of the transcript 
of that hearing is of record.  Additional evidence received 
at the hearing was accompanied by a waiver of RO 
consideration.  See 38 C.F.R. § 20.1304 (c) (2008); see also 
Disabled American Veterans (DAV) v. Sec'y of Veterans Affairs 
327 F.3d 1339, 1346 (Fed. Cir. 2003).  

In August 2008, the appeal was remanded for additional 
evidentiary development.  It has now been returned for 
further appellate consideration.  




FINDINGS OF FACT

1.  The RO denied the Veteran's claim for service connection 
for a nervous condition (claimed as post-traumatic stress 
disorder (PTSD)) in September 1989.  This decision is final.  
Pertinent history was reviewed.  He had no combat service, 
and there was no diagnosis of a psychiatric disorder at that 
time.  Notice was provided, and there was no completed 
appeal. 

2.  No competent medical evidence establishing a relationship 
between any current acquired psychiatric disorder, to include 
anxiety, major depressive disorder, and PTSD, and the 
Veteran's active military service has been received since the 
September 1989 RO decision.  

3.  Evidence received subsequent to the September 1989 rating 
decision which denied service connection for a psychiatric 
disorder does not raise a reasonable possibility of 
substantiating the claim of service connection for an 
acquired psychiatric disorder, to include anxiety, major 
depressive disorder, and PTSD, and is cumulative or redundant 
in nature.  

4.  The RO denied the Veteran's attempt to reopen his claim 
for service connection for a back disorder in February 1992.  
This decision is final.  Pertinent history was reviewed.  In 
the past it had been held that there was no medical evidence 
of a chronic back disorder until 1979, many years after 
service discharge.  Notice was provided, and there was no 
completed appeal.  

5.  No competent medical evidence establishing a relationship 
between any current back disorder and the Veteran's active 
military service has been received since the February 1992 RO 
decision.  



6.  Evidence received subsequent to the February 1992 rating 
decision which denied service connection for a low back 
disorder does not raise a reasonable possibility of 
substantiating the claim of service connection for a low back 
disorder and is cumulative or redundant in nature.  

7.  Bilateral hearing loss was not manifested during service 
or to a compensable degree within one year from service, and 
there is no competent medical evidence or opinion 
establishing a nexus between the Veteran's post service 
hearing loss and his military service.  

8.  Impotence was not manifested during service or for many 
years thereafter, and there is no competent medical evidence 
or opinion establishing a nexus between the Veteran's post 
service impotence and his military service.  

9.  The competent medical evidence does not show a diagnosis 
of migraine headaches.  

10.  The competent medical evidence does not show chronic 
residuals of pes planus.  


CONCLUSIONS OF LAW

1.  The September 1989 rating decision which denied a claim 
for service connection for an acquired psychiatric disorder 
is final.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 
7105(c) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 
20.1103(2008).  

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include anxiety, major depressive 
disorder, and PTSD, is not reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).  

3.  The February 1992 rating decision which denied a claim 
for service connection for a low back disorder is final.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107, 7105(c) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 
20.1103(2008).  

4.  New and material evidence has not been received, and the 
claim of entitlement to service connection for a low back 
disorder, is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.156(a) (2008).  

5.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2008).  

6.  Impotence was not incurred in or aggravated by the 
Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  

7.  The criteria for a grant of service connection for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  

8.  The criteria for a grant of service connection for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1110, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in June 2003, May 
2004, September 2004, and November 2004) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to service 
connection on a direct and presumptive basis, and of the 
division of responsibility between the Veteran and the VA for 
obtaining that evidence.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied 
the notification requirements of the VCAA by way of these 
letters by: (1) informing the Veteran about the information 
and evidence not of record that was necessary to substantiate 
his claims; (2) informing the Veteran about the information 
and evidence VA would seek to provide; (3) informing the 
Veteran about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements and testimony from 
the Veteran.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

Moreover, as to the claims regarding whether new and material 
evidence has been received sufficient to reopen previously 
denied claims, it is noted that the June 2003 letter (spine) 
and September 2004 (psychiatric) letters defined new and 
material evidence, advised the Veteran of the reasons for the 
prior denials of the claims of service connection, and noted 
the evidence needed to substantiate the underlying claims of 
service connection.  These letters satisfied the notice 
requirements as defined in Kent v. Nicholson, 20. Vet. App. 1 
(2006).  

Lastly, during the pendency of this appeal, the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements apply to all five elements of a service 
connection claim, including the rating and effective date of 
an award.  For the reasons described below, service 
connection for the claimed disabilities is being denied and 
neither a rating nor an effective date will be assigned.  As 
such, there is no prejudice to the veteran with respect to 
any notice deficiencies related to the rating or effective 
date.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 
20.1102 (harmless error).

Whether New and Material Evidence Has Been Received to Reopen 
Claims of Service Connection for an Acquired Psychiatric 
Disorder, to Include Anxiety, Major Depressive Disorder, and 
PTSD, and for A Low Back Disorder

The RO initially denied service connection for a psychiatric 
disorder in September 1989.  The RO confirmed numerous 
previous denials of service connection for a low back 
disorder in February 1992.  These decisions are final.  
38 C.F.R. § 20.1103 (2008).  However, if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).  Effective 
from August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b) (2008).  These specific provisions are applicable 
only to claims filed on or after August 29, 2001.  As the 
Veteran filed his claims seeking to reopen his claims of 
service connection for an acquired psychiatric disorder and 
for a low back disorder after August 2001, the Board has 
considered these provisions.



To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board notes that the RO did not reopen the 
appellant's claims for service connection.  The Board agrees.

Analysis - An Acquired Psychiatric Disorder

The evidence of record at the time of the September 1989 RO 
decision which denied service connection for a nervous 
condition, claimed as PTSD, included the Veteran's STRs and 
post service private and VA treatment records.  In the RO's 
1989 determination, it was stated that when the Veteran filed 
his claim for service connection, he did not actually file 
for PTSD.  It was noted, however, that his nervous condition 
was the result of his training "to go to Vietnam" which 
caused him to have nightmares.  The claimant reported that he 
had mental problems with flashbacks, bad dreams, and 
sleepless nights.  The RO's decision reflected that review of 
his STRs did not reveal any complaints, treatment, or 
diagnosis of any type of psychiatric condition.  Nor did the 
records show that he served at any time in a combat area in 
the Republic of Vietnam.  Thus, his claim was denied.   



The evidence submitted subsequent to the 1989 denial of the 
claim for service connection for an acquired psychiatric 
disorder includes private and VA treatment records.  
Primarily, these documents reflect treatment for other 
conditions, to include insomnia.  However, in recent years 
(e.g., 2008), the Veteran has been diagnosed with anxiety, 
major depressive disorder, and PTSD.  (The Board notes that 
the diagnosis of PTSD by a VA social worker in January 2008 
was apparently based on childhood history as related by the 
Veteran and not based on any inservice incidents.)  His main 
contention, which he has expressed in numerous statements of 
record and in his testimony at the personal hearing in March 
2008, is that the first indication of his psychiatric 
disorder was reflected during service when he was treated for 
insomnia.  

With respect to the Veteran's application to reopen a 
previously denied service connection claim for a psychiatric 
disorder, the evidence (STRs and post service VA and private 
records) that was of record in September 1989 showed no 
inservice treatment for a psychiatric disorder.  His STRs did 
reflect a complaint in September 1968 for insomnia, which he 
could not relate to an emotional problem.  No other symptoms 
were recorded and a mental status examination was not 
conducted.  The impression was "anxiety."  However, no 
chronic psychiatric disorder or symptom was noted thereafter, 
to include upon separation examination in November 1968.  It 
was many years after service discharge before additional 
psychiatric symptoms were reported.  The evidence submitted 
after the RO's 1989 determination shows that the claimant has 
been diagnosed with various psychiatric conditions (as 
summarized above) in recent years.  Although some of this 
evidence is new because it contains diagnoses not previously 
of record, it is cumulative of evidence already of record.  
There is still no evidence that the Veteran was treated for a 
chronic psychiatric disorder during active service, or that 
symptoms of such existed.  More importantly, there is still 
no competent evidence in the newly submitted evidence that 
links the Veteran's currently diagnosed psychiatric disorder 
(variously diagnosed) to active service.  

Absent any competent evidence of a nexus between active 
service and the Veteran's psychiatric disorder, the Board 
finds that the newly submitted evidence does not bear 
directly and substantially upon the specific matters under 
consideration, is either cumulative or redundant, and, by 
itself or in connection with the evidence previously 
assembled, is not so significant that it must be considered 
in order to decide the merits of the Veteran's service 
connection claims.  Accordingly, the Board finds that, as new 
and material evidence has not been received, the claims of 
service connection for an acquired psychiatric disorder, to 
include anxiety, depression, and PTSD are not reopened.  

Additional comment as to the claim for service connection for 
PTSD is warranted.  Although the Board has determined that 
the evidence submitted is not new and material, it is also 
observed that there is no objective evidence in the claims 
file that the that the Veteran was ever in combat in Vietnam 
or elsewhere during active service.  His DD Form 214 shows 
that his foreign service was in Europe.  And, as noted above, 
the diagnosis of PTSD by a VA social worker in 2008 was based 
on childhood trauma and not inservice trauma.  

Analysis - A Low Back Disorder

As to the Veteran's claim of service connection for a low 
back disorder, it is noted that this claim was initially 
denied in 1969.  On many subsequent dates, the RO confirmed 
and continued this denial.  For example, the claim was also 
denied in 1979, 1980, and in May 1981, the Board denied the 
claim.  Thereafter, the RO again confirmed the previous 
denials in 1991 and in February 1992.  Evidence considered at 
the time of the 1992 denial included the STRs, two post 
service lay statements attesting to the fact that he had no 
preservice back problems and that such began when returned 
from active duty, as well as post service post service and VA 
records.  VA orthopedic examination in May 1969, shortly 
after service, revealed no objective evidence of a back 
disorder.  In these decisions, it was determined that no 
chronic back disorder was shown in the STRs or until private 
treatment record in 1979.  Specifically, during service, the 
Veteran was seen in August 1968 for low back pain, and a 
lumbar strain was reported.  No additional inservice 
treatment followed.  In 1971, several years after service, he 
was again seen for a strain, and it was in 1979, a private 
physician initially diagnosed degenerative disc disease (DDD) 
of the lumbar spine.  

Records submitted after the most recent final denial of the 
claim in 1992 includes private and VA treatment records which 
show continued treatment for a low back disorder.  In one of 
the more recent records (2008), examination and magnetic 
resonance imaging (MRI) of the lumbar spine showed lower 
lumbar pain with significant DDD and lumbar spondylosis.  At 
the 2008 hearing, the Veteran provided testimony in support 
of this claim.  He continued to contend that his low back 
disorder originated during active service.  He pointed out 
that he was treated for low back complaints during service.  
While these records were not previously of record and may be 
considered new, they are not material to the issue at hand.  
They are cumulative of prior records which reflect that the 
Veteran was not shown to have a chronic lumbar spine disorder 
during service or for many years thereafter.  

Service Connection for Bilateral Hearing Loss, Impotence, 
Migraine Headaches, and Chronic Residuals of Bilateral Pes 
Planus

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  

Continuous service for 90 days or more during a period of 
war, or peacetime service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural bilateral hearing loss to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Analysis

As to the Veteran's claims of service connection for 
bilateral hearing loss and impotence, it is noted that his 
STRs are negative for complaints of, treatment for, or 
diagnoses of either these conditions.  Audiometric testing at 
time of service separation was within in normal limits.  Post 
service records are negative for treatment for hearing loss 
and for impotence until many, many years after discharge.  
Specifically, hearing loss was not reported until 
approximately 2005.  Records in the claims file also reflect 
post service noise exposure at the claimant's place of 
employment (power plant).  Apparently, the Veteran's claim 
for impotence is based on clinical reports that he has been 
prescribed Viagra and Cialis in recent years.  

While it is the claimant's contention that these disabilities 
are of service origin, his claim as to each fails because 
although the evidence currently demonstrates the presence of 
hearing loss and the need for erectile dysfunction 
medications, there is no competent evidence that these 
conditions were incurred in service or that they have a nexus 
to service.  The evidence demonstrates that he was first 
diagnosed with these disorders many years after service.  In 
fact, his hearing loss was first shown over 30 years after 
service, and his need for erectile dysfunction medications 
was not reported until approximately 2002.  

Regarding the Veteran's claims for migraine headaches and 
residuals of bilateral pes planus, the Board's review of the 
record does not show that he has ever received a competent 
medical diagnoses of these conditions.  While he was noted to 
have pes planus on one occasion during service, no chronic 
residuals of such were noted, to include at time of service 
discharge examination.  Moreover, post service treatment 
records are negative for any chronic headache disorder or for 
continued foot problems.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing on 
and after the date of application for such disorders.  The 
Federal Circuit observed that the structure of these statutes 
"provided strong evidence of congressional intent to restrict 
compensation to only presently existing conditions," and VA's 
interpretation of the law requiring a present disability for 
a grant of service connection was consistent with the 
statutory scheme.  Degmetich, 104 F.3d at 1332; and see 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding VA's 
interpretation of the provisions of 38 U.S.C.A § 1110 to 
require evidence of a present disability to be consistent 
with congressional intent); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992) (the law limits entitlement for service-
related diseases and injuries to cases where the underlying 
in-service incident has resulted in a disability).  Simply 
put, in the absence of proof of present disability there can 
be no valid claim.  As there is no competent medical evidence 
of current headaches or residuals of pes planus, the claims 
must be denied.

Even if the Veteran did have headaches or continued foot 
problems, there is still no competent medical evidence which 
causally relates these findings to service, to include as 
secondary to any service-connected disability.  As indicated 
above, no chronic headaches or foot problems were diagnosed 
during service, and the record reflects that the Veteran 
first complained of such many years after his discharge from 
service.  Inasmuch as the evidence on file does not tend to 
show that the Veteran has current headaches or foot problems 
which may be associated with service, the Board must conclude 
that no additional development, to include additional medical 
examination or medical opinion, is reasonable based upon the 
facts of this case.  See § 3 of the VCAA (codified as amended 
at 38 U.S.C. § 5103A(d)); Hickson v. West, 12 Vet. App. 247, 
253 (1999),Pond v. West, 12 Vet. App. 341, 346 (1999).  
Moreover, it is noted that it cannot be said that these 
condition are due to any other service-connected condition as 
the Veteran is not service-connected for any disorder(s).  

Final Considerations

The Veteran's contentions as to etiology of all conditions 
discussed above has been considered.  It is noted that he is 
competent as a lay person to report on that which he has 
personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  However, there is no evidence of record that he has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Therefore, the Board is unable to identify a reasonable basis 
for granting the Veteran's claims.  


ORDER

As new and material evidence has not been received, a claim 
of service connection for an acquired psychiatric disorder, 
to include anxiety, major depressive disorder, and PTSD, is 
not reopened.  

As new and material evidence has not been received, a claim 
of service connection for a low back disorder, is not 
reopened.  

Entitlement to service connection for migraine headaches is 
denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for impotence is denied.  

Entitlement to service connection for residuals of bilateral 
pes planus is denied.  


____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


